

	

		II

		109th CONGRESS

		1st Session

		S. 1794

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Durbin (for himself

			 and Mr. Obama) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish a Strategic Gasoline and Fuel

		  Reserve.

	

	

		1.Short titleThis Act may be cited as the

			 Strategic Gasoline and Fuel Reserve

			 Act of 2005.

		2.Strategic Gasoline and

			 Fuel Reserve

			(a)In

			 generalTitle I of the Energy

			 Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended—

				(1)by redesignating part E (42 U.S.C. 6251 et

			 seq.) as part F;

				(2)by redesignating section 191 (42 U.S.C.

			 6251) as section 199; and

				(3)by inserting after part D (42 U.S.C. 6250

			 et seq.) the following:

					

						EStrategic Gasoline and Fuel Reserve

							191.DefinitionsIn this part:

								(1)GasolineThe

				term gasoline means regular unleaded gasoline.

								(2)ReserveThe

				term Reserve means the Strategic Gasoline and Fuel Reserve

				established under section 192(a).

								192.Establishment

								(a)In

				generalNotwithstanding any other provision of this Act, the

				Secretary shall establish, maintain, and operate a Strategic Gasoline and Fuel

				Reserve.

								(b)Not component

				of Strategic Petroleum ReserveThe Reserve is not a component of

				the Strategic Petroleum Reserve established under part B.

								(c)CapacityThe

				Reserve shall contain not more than—

									(1)40,000,000

				barrels of gasoline; and

									(2)7,500,000 barrels

				of jet fuel.

									(d)Reserve

				sites

									(1)SitingNot

				later than 1 year after the date of enactment of this Act, the Secretary shall

				determine not less than 3 Reserve sites, and not more than 5 Reserve sites,

				throughout the United States that are regionally strategic.

									(2)OperationThe

				Reserve sites described in paragraph (1) shall be operational not later than 2

				years after the date of enactment of this Act.

									(e)SecurityIn

				establishing the Reserve under this section, the Secretary shall obtain the

				concurrence of the Secretary of Homeland Security with respect to physical

				design security and operational security.

								(f)AuthorityIn carrying out this part, the Secretary

				may—

									(1)purchase,

				contract for, lease, or otherwise acquire, in whole or in part, storage and

				related facilities and storage services;

									(2)use, lease,

				maintain, sell, or otherwise dispose of storage and related facilities acquired

				under this part;

									(3)acquire by

				purchase, exchange, lease, or other means gasoline and fuel for storage in the

				Reserve;

									(4)store gasoline

				and fuel in facilities not owned by the United States; and

									(5)sell, exchange,

				or otherwise dispose of gasoline and fuel from the Reserve, including to

				maintain—

										(A)the quality or

				quantity of the gasoline or fuel in the Reserve; or

										(B)the operational

				capacity of the Reserve.

										(g)Fill

				date

									(1)In

				generalExcept as provided in paragraph (2), the Secretary shall

				complete the process of filling the Reserve under this section by March 1,

				2008.

									(2)ExtensionsThe

				President may extend the deadline established under paragraph (1) if—

										(A)the President

				determines that filling the Reserve within that deadline would cause an undue

				economic burden on the United States; and

										(B)the President

				receives approval from Congress.

										193.Release of

				gasoline and fuel

								(a)In

				generalThe Secretary shall release gasoline or fuel from the

				Reserve only if—

									(1)the President

				finds that there is a severe fuel supply disruption by finding that—

										(A)a regional or

				national supply shortage of gasoline or fuel of significant scope and duration

				has occurred;

										(B)a substantial

				increase in the price of gasoline or fuel has resulted from the

				shortage;

										(C)the price

				increase is likely to cause a significant adverse impact on the national

				economy; and

										(D)releasing

				gasoline or fuel from the Reserve would assist directly and significantly in

				reducing the adverse impact of the shortage; or

										(2)(A)the Governor of a State

				submits to the Secretary a written request for a release from the Reserve that

				contains a finding that—

											(i)a regional or statewide supply

				shortage of gasoline or fuel of significant scope and duration has

				occurred;

											(ii)a substantial increase in the

				price of gasoline or fuel has resulted from the shortage; and

											(iii)the price increase is likely to

				cause a significant adverse impact on the economy of the State; and

											(B)the Secretary concurs with the

				findings of the Governor under subparagraph (A) and determines that—

											(i)a release from the Reserve would

				mitigate gasoline or fuel price volatility in the State;

											(ii)a release from the Reserve would

				not have an adverse effect on the long-term economic viability of retail

				gasoline or fuel markets in the State and adjacent States; and

											(iii)a release from the Reserve would

				not suppress prices below long-term market trend levels.

											(b)Procedure

									(1)Response of

				SecretaryThe Secretary shall respond to a request submitted

				under subsection (a)(2) not later than 5 days after receipt of the request

				by—

										(A)approving the

				request;

										(B)denying the

				request; or

										(C)requesting

				additional supporting information.

										(2)ReleaseThe

				Secretary shall establish procedures governing the release of gasoline or fuel

				from the Reserve in accordance with this subsection.

									(3)Requirements

										(A)Eligible

				entityIn this paragraph, the term eligible entity

				means an entity that is customarily engaged in the sale or distribution of

				gasoline or fuel.

										(B)Sale or

				disposal from ReserveThe procedures established under this

				subsection shall provide that the Secretary may—

											(i)sell gasoline or

				fuel from the Reserve to an eligible entity through a competitive process;

				or

											(ii)enter into an

				exchange agreement with an eligible entity under which the Secretary receives a

				greater volume of gasoline or fuel as repayment from the eligible entity than

				the volume provided to the eligible entity.

											(c)Continuing

				evaluationThe Secretary shall conduct a continuing evaluation of

				the drawdown and sales procedures established under this section.

								194.Reports

								(a)Gasoline and

				fuelNot later than 45 days

				after the date of enactment of this section, the Secretary shall submit to

				Congress and the President a plan describing—

									(1)the acquisition

				of storage and related facilities or storage services for the Reserve,

				including the use of storage facilities not currently in use or not currently

				used to capacity;

									(2)the acquisition

				of gasoline and fuel for storage in the Reserve;

									(3)the anticipated

				methods of disposition of gasoline and fuel from the Reserve;

									(4)the estimated

				costs of establishment, maintenance, and operation of the Reserve;

									(5)efforts that the

				Department will take to minimize any potential need for future drawdowns from

				the Reserve; and

									(6)actions to ensure

				the quality of the gasoline and fuel in the Reserve are maintained.

									(b)Natural gas and

				dieselNot later than 90 days after the date of enactment of this

				section, the Secretary shall submit to Congress a report describing the

				feasibility of creating a natural gas and diesel reserve similar to the Reserve

				under this part.

								195.Strategic Gasoline and Fuel

				Reserve Fund

								(a)EstablishmentThere

				is established in the Treasury of the United States a revolving fund, to be

				known as the Strategic Gasoline and Fuel Reserve Fund (referred

				to in this section as the Fund), consisting of—

									(1)such amounts as

				are appropriated to the Fund under subsection (b);

									(2)such amounts as

				are appropriated to the Fund under section 196; and

									(3)any interest

				earned on investment of amounts in the Fund under subsection (d).

									(b)Transfers to

				FundThere are appropriated to the Fund amounts equivalent to

				amounts collected as receipts and received in the Treasury from the sale,

				exchange, or other disposition of gasoline or fuel from the Reserve.

								(c)Expenditures

				from FundOn request by the Secretary and without the need for

				further appropriation, the Secretary of the Treasury shall transfer from the

				Fund to the Secretary such amounts as the Secretary determines are necessary to

				carry out activities under this part, to remain available until

				expended.

								(d)Investment of

				amounts

									(1)In

				generalThe Secretary of the Treasury shall invest such portion

				of the Fund as is not, in the judgment of the Secretary of the Treasury,

				required to meet current withdrawals.

									(2)Interest-bearing

				obligationsInvestments may be made only in interest-bearing

				obligations of the United States.

									(3)Acquisition of

				obligationsFor the purpose of investments under paragraph (1),

				obligations may be acquired—

										(A)on original issue

				at the issue price; or

										(B)by purchase of

				outstanding obligations at the market price.

										(4)Sale of

				obligationsAny obligation acquired by the Fund may be sold by

				the Secretary of the Treasury at the market price.

									(5)Credits to

				FundThe interest on, and the proceeds from the sale or

				redemption of, any obligations held in the Fund shall be credited to and form a

				part of the Fund.

									(e)Transfers of

				amounts

									(1)In

				generalThe amounts required to be transferred to the Fund under

				this section shall be transferred at least monthly from the general fund of the

				Treasury to the Fund on the basis of estimates made by the Secretary of the

				Treasury.

									(2)AdjustmentsProper

				adjustment shall be made in amounts subsequently transferred to the extent

				prior estimates were in excess of or less than the amounts required to be

				transferred.

									196.Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as are necessary to carry out this

				part, to remain available until

				expended.

							.

				3.Conforming

			 amendmentsThe table of

			 contents for title I of the Energy Policy and Conservation Act (42 U.S.C. 6201

			 note) is amended by striking the matter relating to part D and inserting the

			 following:

			

				

					Part D—Northeast Home Heating Oil Reserve

					Sec. 181. Establishment.

					Sec. 182. Authority.

					Sec. 183. Conditions for release;

				plan.

					Sec. 184. Northeast home heating oil

				reserve account.

					Sec. 185. Exemptions.

					Sec. 186. Authorization of

				appropriations.

					Part E—Strategic Gasoline and Fuel Reserve

					Sec. 191. Definitions.

					Sec. 192. Establishment.

					Sec. 193. Release of gasoline and

				fuel.

					Sec. 194. Reports.

					Sec. 195. Strategic Gasoline

				and Fuel Reserve Fund.

					Sec. 196. Authorization of appropriations.

					Part F—Expiration

					Sec. 199.

				Expiration.

				

				.

		

